NO. 07-12-0087-CR
                                    NO. 07-12-0088-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   DECEMBER 11, 2012


                             FERNANDO ROBLES DUARTE,

                                                                     Appellant
                                              v.

                                  THE STATE OF TEXAS,

                                                                     Appellee
                           _____________________________

            FROM THE 31ST DISTRICT COURT OF HEMPHILL COUNTY;

       NOS. 2850 & 2851; HONORABLE STEVEN RAY EMMERT, PRESIDING


                                  Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Fernando Robles Duarte appeals his convictions of fraudulent use or

possession of identifying information and tampering with government records and his

sentence of two years in state jail and a fine of $2,000 in each case. After pleading

guilty to the offenses, appellant was placed on deferred adjudication for three years

pursuant to a plea bargain. Three months later, the State sought to have appellant

adjudicated guilty. After a hearing, the trial court adjudicated appellant’s guilt.
       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders 1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeals were without merit. Along with his brief, appellate counsel

included a copy of a letter sent to appellant informing him of counsel’s belief that there

was no reversible error and of appellant’s right to file a response pro se. By letter dated

May 21, 2012, this court also notified appellant of his right to file his own brief or

response by June 20, 2012, if he wished to do so. To date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included 1) the sufficiency of the evidence,

2) objections to the admission of hearsay evidence, 3) error in the assessment of

punishment, and 4) the effectiveness of counsel.                      However, he has offered an

explanation as to why each issue is without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).                    After doing so, we concur with

counsel’s conclusions.

       Accordingly, counsel’s motion to withdraw is granted, and the judgments are

affirmed. 2

                                                          Per Curiam

Do not publish.



       1
        Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
        Appellant has a right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                     2